IN THE SUPREME COURT OF THE STATE OF NEVADA


MOHAMAD ABULHAKIM ALHULAIBI,                            No. 82114
                  Appellant,
             vs.
AHED SAID SENJAB,
                  Res ondent.
MOHAMKD ABULHAKIM ALHULAIBI,                            No.
                  Appellant,
             vs.
                                                               JAN 0 6 2022
AHED SAID SENJAB,
                                                            ELIZABETH   B P.OY4474
                  Respondent.                             CLE      UP
                                                          BY
                                                                DEPUTY ERK
                     ORDER DISMISSING APPEALS

            These are appeals from several postjudgment orders involving
relocation and modification of custody of the minor child. Eighth Judicial
District Court, Family Court Division, Clark County; T. Arthur Ritchie, Jr.,
Judge.
            As appellant describes them, these appeals are from
proceedings seeking a "return ordeF to Saudi Arabia for the minor child,
and a warrant for the pickup of the minor child. The district court denied
both motions without considering the substantive merits on the ground that
because it had dismissed the entire divorce case for lack of jurisdiction, it
had no jurisdiction to entertain any such requests for relief. Pursuant to
appellant's request, this court suspended the proceedings in these appeals
pending the court's disposition in Docket No. 81515. On October 21, 2021,
this court issued an opinion holding that the district court has subject
matter jurisdiction over the underlying litigation and reversing and
remanding to the district court for further proceedings. Senjab v. Alhulaibi,
137 Nev. Adv. Op. 64,     P.3d     (2021). In the parties second joint status
report, the parties confirm that the district court has set briefing and


                                                                    oo6(40
 hearing schedules to address the issues raised in these appeals. Further,
 the parties submit that these appeals should be dismissed. As it appears
 that the orders appealed from are not the district court's final dispositions
 on the issues, these appeals are premature. NRAP 3A. Accordingly, this
 court
                        ORDERS these appeals DISMISSED.




                                 Silver


                                   ,                  PitikttuAr
                                                              .
 Cadish                                         Pickering




 cc:     Hon. T. Arthur Ritchie, Jr., District Judge, Family Court Division
         Markman Law
         Legal Aid Center of Southern Nevada, Inc.
         Willick Law Group
         Eighth District Court Clerk




                                            9
1VP'
   07
   .              -51
         •,4-*.            •